Judgment, Supreme Court, New York County (Stephen G. Crane, J.), entered November 19, 1991, which in a proceeding brought pursuant to CPLR article 78, confirmed respondent’s determination revoking petitioner’s pistol licenses, and dismissed the petition, unanimously affirmed, without costs.
The IAS Court properly determined that petitioner’s failure to register his pistol in New Jersey before bringing it into that State provided a rational basis for respondent’s finding that petitioner lacks the character and fitness to possess a pistol license. The credibility of petitioner’s claim of having made good faith efforts to register his guns in New Jersey was for the Hearing Officer to resolve (Matter of Deitch v Dole, 159 AD2d 311; Sewell v City of New York, 182 AD2d 469, 473). Concur — Sullivan, J. P., Carro, Rosenberger and Rubin, JJ.